 DEL-MONT CONSTRUCTION COMPANY85I find the circumstances under which the interrogation is alleged to have takenplace meets this exclusion.42b.The "no talking rule" and the alleged surveillanceThe, contentions of the General Counsel with respect to paragraphs 5(d) and (e)of the complaint and the evidence to support the allegations are too absurd to warrantcomment 43As counsel for the Respondent suggests in his brief, if Cole was re-quired to leave the roof then the president of any company.remains in his office atthe'risk of committing an unfair labor practice if 'his secretary chooses to sign a cardthere.As the evidence in this and other cases shows, a frequent locale for-the sign-ing of cards is the employees' restroom and it would follow that should a foremanhappen to be using the facilities when a signing was taking place a posthaste de-parture would be required regardless of the urgency of the visit or the immediatestage of operations.It is recommended that the complaint, insofar as it alleges violation of Section8(a) (1), be dismissed.Upon the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.Respondent is an eniployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 79 is a labor organization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.RECOMMENDED ORDERIt is recommendedthatthe complaint'be dismissed in its entirety." See alsoMrs. Dora S. Lanthieret at., d/b/a Lanthier Machine Works,116 NLRB1029, 1037;N.L.R.B v. Blue Bell, Inc,219 F 2d 796 (C.A5) ; Mao Sao d/b/a ContainerManufacturing Company v N.L.R.B.,171 F. 2d 769 (C.A.7) ; N L.R B. v. TennesseeCoachCompany,191 F. 2d 546 (C A.6) ; NLRB. v *J. E. McCatron, et at, d/b/a PriceValley Lumber Co.,216 F. 2d 212 (C.A.9) ; N.L.R.B. v. Peerless Products, Inc,264 F 2d769 (CA.7) ; N.L.R.B. v. T A MoGahey,et' al., d/b/a ColumbusMarble Works,233 F.2d 406 (CA 5).'The Trial Examiner stated during the examination of a witness under the surveillanceallegation that he would grant a motion to strike paragraph 5(d) at the conclusion of theGeneral Counsel's case.For reasons which are obvious the motion was not made.Del-Mont Construction CompanyandLocal 542, InternationalUnion of Operating Engineers,AFL-CIO,PetitionerDel-Mont Construction CompanyandLocal 57, LaborersDistrictCouncil of Philadelphiaand Vicinity, AFL-CIO,Petitioner.Cases Nos. 4-RC-5394 and, 4-IBC-5393.December 14, 1964DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHearing Officer Robert H. Levan. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.150 NLRB No. 9. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record inthese cases, the Board finds: I1.The Employer is engagedin commercewithin,the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer. ,3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4. In its petition in Case No. 4-RC-5394, Operating Engineers seeksto represent a unit of all operators of power-driven equipment, suchas crane, backhoe, shovel, bulldozer, compressor and pump operators,and mechanics and apprentice oilers.Laborers, in Case No. 4-RC-5393, seeks to represent all laborers and truckdrivers in a single unit.Together, the two petitions encompass all employee classifications ofthe Employer except office clerical employees.There is no collective-bargaining history for any employees of the Employer.The Employer, a contractor for installation of water distributionlines, works almost exclusively for the Philadelphia Suburban WaterCompany. The Employer employs approximately 12 heavy-equipmentoperators, 12 truckdrivers, and 30 to 40 laborers organized into 4 or 5crews or work gangs, each under the directionof a foreman,and as-signed to various locations. where water mains are being installed orextended.A crew typically consists of four to six laborers, two heavy-equipment operators, a stake-truck driver, and theforeman incharge.Crews are dispatched daily from the Employer's yard to various in-stallation sites where the crew will normally operate from 2 days to aweek in accomplishing a particular installation.Upon arrival of thecrew at aninstallation site, the foreman, assisted by the stake-truckdriver,linesup the ditch; laborers operating pavement breakers, orjack hammers, cut the macadam or concrete; a backhoe operator digsthe ditch, guided by a laborer who is denominated a pit man; severallaborers lay the pipe and others cover it by hand; an operator, using abulldozer or loader, starts backfillingas soon asthe pipe is covered;laborers hand-tamp the fill and apply black top ; and an operator oneither a tandem or a three-wheel steamroller completes the job by roll-ing the new pavement. The Employer describes the stake truck whichgoes to, and remains with, each job as a mobile toolshed. Its driverremains with the truck, takes care of the tools, and assists the foreman.Truckdrivers, other than those assigned to stake trucks,are not as-signed to work gangs but drive special purpose trucks, as needed, toand from various jobsites and the Employer's yard. Like the truck-Operating Engineers'request for oral argument Is hereby denied as the record andbriefs, in our opinion,adequately set forth the issues and the positions of the parties. DEL-MONT CONSTRUCTION COMPANY87drivers, heavy-equipment operators are not regularly attached to par-ticular work crews, as are the laborers, but move from site to site inde-pendently of the work crews, as their equipment is needed.The Employer contends that the only appropriate unit would be oneincluding all its employees in a single unit and that since neither Peti-tioner has indicated a willingness to represent such a unit, the peti-tions should be dismissed.We do not agree.Although, as indicated above, there are some factors supporting theappropriateness of the overall unit advocated by the Employer, thereare others that support the appropriateness of a separate unit-con-fined to the employees sought by the Operating Engineers. Thus, theheavy-equipment operators exercise a high degree of skill and inde-pendent judgment in the operation of intricate, expensive, and poten-tially dangerous equipment; they receive only the most general super-visionwhich does not extend beyond the mere indication of theultimate results to be accomplished; they receive substantially higherwages than do other employees; they do not interchange with otheremployees; and they do not work outside their classifications un-der normal operating conditions.It further appears that heavy-equipment operators in the building and construction industry havebeen recognized by employers as separate units for collective-bargaining purposes.These factors warrant the conclusion that theheavy-equipment operators constitute a clearly identifiable and func-tionally distinct group with common interests which are distinguish-able from those of other employees. In view thereof, and as no labororganization seeks to represent them as part of a larger unit, we findthat the heavy-equipment operators constitute a separate appropriateunit herein.As already noted, the Operating Engineers would include mechanicsand' oilers in such a unit.The mechanics are skilled employees whomaintain and repair all types of equipment.They have interests incommon with the heavy-equipment operators.The Laborers agreesthat they belong in the Operating Engineers' unit and no other labororganization is seeking to represent them on any other basis.TheEmployer does not argue that it would be improper to include them ina unit of heavy-equipment operators if, as we are finding, such a unitis appropriate. In the circumstances, we shall include the mechanicsin the aforementioned appropriate unit.However, as it has not beenshown that the Employer hires employees in the classification of oileror that it contemplates doing so, we shall make no provision for theunit placement of employees in such a classification.In Case No. 4-RC-5393, Laborers seeks to represent a single unit oflaborers and truckdrivers.These groups of employees have relatedinterests.Nobody seeks to represent them separately.Except for the 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDheavy-equipment operators, they comprise the Employer's entire op-erating complement.Having concluded that the heavy-equipmentoperators are entitled to separate representation, we find that thelaborers and truckdrivers also constitute an appropriate unit.The Employer contends that it has 11 foremen who should be ex-cluded as supervisors from any unit found to be appropriate. Operat-ing Engineers does not claim any of these individuals but Laborersrefused to take a position with respect to the supervisory status ofthese individuals, who are in charge of the crews which function atthe various jobsites. It is clear from the record that these foremenpossess authority to hire, discharge, transfer, and assign work to theemployees in the crews assigned to them.We find that they are super-visors under the Act.Accordingly, we find that the following units are appropriate forpurposes of collective bargaining within the meaning of Section 9(b)of the Act :(a)All operators of power-driven equipment, including crane, back-hoe, shovel, bulldozer, compressor and pump operators, and mechanics,but excluding all other employees, clerical employees, professionalemployees, guards, and supervisors as defined in the Act.(b)All laborers and truckdrivers, but excluding operators ofpower-driven equipment, mechanics, clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]s Sioatm Valley Empire Electric Association,122 NLRB 92.International Longshoremen's& Warehousemen'sUnion; andLocals 6, 10, 34, 54, and 91, International Longshoremen's &Warehousemen'sUnionandUnited States Steel Corporation.Case No. 20-CD-136.December 15, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by UnitedStates Steel Corporation (herein called the Employer) under Section8(b) (4) (D).The charges as amended allege, in effect, that Inter-national Longshoremen's & Warehousemen's Union and its Locals 6,10, 34, 54, and 91 (herein called the Respondents) induced employeesof the Employer and others to refuse to perform services for theEmployer, and threatened and coerced it in order to force the150 NLRB No. 17.